Citation Nr: 0639494	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of bilateral hearing loss disability currently 
rated as 20 percent disabling.

2.  Entitlement to an effective date earlier than July 15, 
2003 for service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from December 1958 to January 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2004 the RO increased the evaluation of 
bilateral hearing loss disability from 10 percent to 20 
percent disabling effective July 15, 2003.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability is 
manifested by average decibel loss of 65 in the left ear and 
105 in the right ear.

2.  The veteran's claim for service connection for bilateral 
hearing loss disability was received by the RO on July 15, 
2003.

3.  Prior to July 15, 2003, there was no claim, informal 
claim, or intent to file a claim for service connection for 
bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss disability, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (2006).

2.  The criteria for an effective date prior to July 15, 
2003, for a grant of service connection for bilateral hearing 
loss, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an increased rating for bilateral 
hearing loss and an earlier effective date.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of July 2003 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
his behalf, and what evidence was to be provided by him.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in July 2003 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and all 
relevant VA outpatient records have been obtained.  The 
veteran was afforded a VA examination.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Evaluation Bilateral Hearing Loss Disability

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniformed evaluation is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2004).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral. Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.85 (f) provides that if the impaired hearing is service 
connected for only one hear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation of 
I.  However 38 U.S.C.A. § 1160 provides that where a veteran 
has suffered deafness compensable to a degree of 10 percent 
or more in one ear as a result of service connected 
disability and deafness in the other ear as the result of 
non-service connected disability not the result of the 
veteran's own willful misconduct, the veteran will be 
assigned an evaluation as if the combination of disabilities 
were the result of service-connected disability.

On VA audiological examination in October 2003, puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
100
100
100
NR
LEFT
35
40
65
65

The average puretone loss in the right ear was 100 decibels, 
and the average loss in the left ear was 51 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the left ear.  The right ear could not be tested. 

On VA audiological examination in September 2004, puretone 
thresholds were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
120
125
115
120
LEFT
50
65
75
70

The average puretone loss in the right ear was 120 decibels, 
and the average loss in the left ear was 65 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the left ear.  The right ear could not be tested.

The veteran is seeking a higher evaluation for his bilateral 
hearing loss disability which is currently rated as 20 
percent disabling.  

At the outset, the Board notes that there are two 
audiological evaluations of record, October 2003 and 
September 2004.  The Board's analysis is based on the results 
which are most beneficial to the veteran, or the September 
2004 examination.  

The veteran's hearing loss disability in the right ear shows 
an exceptional pattern of hearing impairment and as such 
38 C.F.R. § 4.86 is for application in the right ear.  
Furthermore, current puretone threshold average in the right 
ear of 120 rates the veteran a numerical value of XI, the 
highest numerical value under Table VIa.  

The veteran's left ear hearing loss disability does not show 
an exceptional pattern of hearing impairment and as such 
38 C.F.R. § 4.86 is not for application.  The application of 
the regulation to the findings on the September 2004 
audiometric evaluation results in a numeric designation of 
III for the left.  Considering values of XI on the right ear 
and III on the left ear, a 20 percent evaluation is warranted 
when those values are applied to Table VII.  Thus, the record 
demonstrates that the schedular rating assigned to the 
veteran's bilateral hearing loss disability is correct.  The 
Board notes that application of the regulation to the 
findings of the October 2003 examination results do not 
demonstrate findings that would warrant an evaluation in 
excess of 20 percent.  

Based on the competent evidence of record, the Board 
concludes that a higher evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria.

Earlier Effective Date

The veteran asserts that the effective date for the award of 
service connection for bilateral hearing loss disability 
should be prior to July 15, 2003.  He states that he has had 
this disability since the 1960's which is when he claims his 
bilateral hearing loss disability started.  

Generally, the effective date of an award of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  An exception exists if an 
application is received within one year of date of discharge 
or release.  38 U.S.C.A. § 5110(b)(1).  In this case, the 
veteran was released from service in December 1960.  Since he 
did not file a claim within one year of December 1960, the 
provisions of 38 U.S.C.A. § 5110(b)(1) are not applicable. 
 In such a case, the general rule applies; the effective date 
shall not be earlier than date of receipt of application 
therefore.  

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  See also 38 C.F.R. § 3.1(p) 
(2006).

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than July 15, 2003, for the award of service connection for 
bilateral hearing loss disability is legally precluded. 

The Board has reviewed the evidence of record dated prior to 
July 2003 to find anything which could be construed as a 
claim for service connection for bilateral hearing loss 
disability.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).  Medical 
evidence alone does not establish an intent by the veteran to 
file a claim.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) ("The mere presence of the medical evidence does not 
establish an intent on the part of the [claimant] to seek . . 
. service connection. . . .").  The fact that bilateral 
hearing loss had been diagnosed prior to the date of claim 
would not automatically provide for an earlier effective 
date.  See LaLonde v. West, 12 Vet. App. 377, 382 (1999).  
The veteran's claim  for compensation was received on July 
15, 2003 and the effective date assigned was July 15, 2003.  
Prior to July 2003 there had been no claim, informal claim or 
an intent to file a claim for compensation for hearing loss 
disability.  In the absence of a claim, informal claim or an 
intent to file a claim prior to July 2003, there is no basis 
to award an earlier effective date.

The fact that the veteran has a hearing loss disability that 
is linked to service is the basis of the award of 
compensation.  However, the effective date is controlled by 
the date of receipt of his claim.  Since he did not file a 
claim prior to July 15, 2003, an earlier effective date may 
not be assigned.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, an effective date earlier than July 15, 2003, 
for the award of service connection for bilateral hearing 
loss is denied.




ORDER

An evaluation in excess of 20 percent disabling for bilateral 
hearing loss disability is denied.

An effective date earlier than July 15, 2003, for the award 
of service connection for bilateral hearing loss disability 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


